Title: From Thomas Jefferson to Thomas Ritchie, 6 August 1822
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monticello
Aug. 6. 22.
If you have on hand any more of the Reports of the Commrs of Rockfish gap on the subject of the Univty I will thank you for half a dozen. repeated applicns to me from other states for the scheme of educn proposed for our Univty I generally answer by a copy of that. I take for granted you present your acct for these things with that of the Enquirer to Colo Peyton for payment at the periods which suit you. I would be obliged to you to send me also copies of the sessions acts of our legisl. subsequent to that of 1815. 16. that is to say of the last 6. sessions, and should be glad to be set down as an annual subscriber for them if you have any number of the Rockfish reports remaining they would sell very rapidly if deposited at the Univty, as every body almost who comes to see it, asks for the plan of it. the ground plan (as communicated to the last legislature) is in the hands of the Engraver, and will soon be for sale at the Univty to those who visit it. I salute you with constant friendship & respectTh:J.